Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 115-142 are pending.  Claims 115-117 and 121-126 are the subject of this NON-FINAL Office Action.  Claims 118-120 and 127-142 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of the system of claim 115 in the reply filed on 12/21/2021 is acknowledged.  Claims 118-120 and 127-142 are not included in this election because they are directed to methods.  The Office mistakenly included the method of claim 118 in Group II system of claim 115.  The proper groupings are: Group I, claims 118-120 and 127-142 (method); and Group II, claims 115-117 and 121-126 (system).  This was clarified in a phone conversation with Elaine Su.  The requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  
Claims 118-120 and 127-142 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 115-117, 121 and 125-126 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by GAUBLOMME (WO 2017/075265 A1, published 05/04/2017, effective filing 10/28/2015).
	As to claim 115, GAUBLOMME teaches system comprising first probe targeting transcript specific region 2 and adapter sequence/Index, second probe targeting transcript specific region 1, barcode/UMI oligo with barcode and second adapter/Index, and a polymerase (Figs. 9-10 and 17-18).  GAUBLOMME Figure 9 is demonstrative, and compared to instant Figure 11:

    PNG
    media_image1.png
    446
    797
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    722
    532
    media_image2.png
    Greyscale

	As to claim 116, GAUBLOMME teaches a splint oligonucleotide comprising a first sequence complementary to at least a portion of the first adapter sequence and a second sequence complementary to at least a portion of the second adapter sequence (in Fig. 9, one strand of Index A + UMI which includes sequences that hybridizes to both Index A + UMI nucleic acid and universal ligation handle just like 1108 in instant Fig. 11).
	As to claim 117, GAUBLOMME teaches RNA (para. 0012, for example).
	As to claims 125-126, GAUBLOMME teaches multiple barcode oligonucleotides (paras. 0047, 0093, 0098-0106, 0114-20, 0128, 0130, 0139-40, 0175).

New Grounds Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 122-124 is rejected under 35 U.S.C. § 103 as being unpatentable over GAUBLOMME, in view of BRENNER (US 20070172873), DAVYDOVA (US 7838270) and SHAPERO (US 20150284786).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ligation technique of GAUBLOMME to familiar ligation gap-fill techniques in order to similarly achieve joining/ligating ends with a reasonable expectation of success.
As to claim 115, GAUBLOMME teaches the elements of this claim as explained above.
	GAUBLOMME does not explicitly teach gaps of up to 100 nucleotides between transcript regions.
	However, BRENNER, DAVYDOVA and SHPAERO demonstrate that skilled artisans would have been familiar with gap-filling techniques for downstream ligation that included 100 nucleotide gaps or more.  As to gaps of up to 40 nucleotides, BRENNER demonstrates as much (para. 0072).  DAVYDOVA and SHPAERO demonstrate gaps of 100 or more nucleotides (DAVYDOVA, col. 93, ll. 49-66; SHAPERO, para. 0242).  A skilled artisan applying the technique of GAUBLOMME to specific targets (e.g. at various distances from each other) yielding different size gaps 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar gap-filling techniques depending on the target application to familiar gaps in ligation technique of GAUBLOMME to similarly achieve joining/ligating ends with a reasonable expectation of success.

Prior Art
The following prior art is pertinent: US 2013/0296172; Dostie et al, Chromosome Conformation Capture Carbon Copy (5C): a massively parallel solution for mapping interactions between genomic elements, Genome Res. 2006 Oct;16(10):1299-309. doi: 10.1101/gr.5571506. Epub 2006 Sep 5; US 9834765; US 20040086892; US 6828098; US 20030198980; US 6964847; US 8460866; WO 2013123220; US 20140221217; US 20170191113; US 20180023138; US 20180265917; WO 2019038372; US 20200224244; US 20200224243.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637